DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.

Status of Claims
Claims 6-10 and 16-30 were rejected in Office Action mailed on 03/01/2021.
Applicant filed a response, amended claims 6-8, 10, 17-20, 23-25, 27, and 27-30, and cancelled claim 9. Claims 1-5 and 11-15 were previously cancelled. 
Claims 6-8, 10, and 16-30 are currently pending in the application. 

Claim Objections
Claim 6 is objected to because of the following informalities:
In claim 6, line 4, it is suggested to amend “including at least one resistive heat element (5)” to - -that includes at least one resistive heat element (5)- -..  

In claim 6, line 12, it is suggested to amend “the selected each size” to - -the selected size- -.
In claim 6, lines 16-18, it is suggested to amend “the internal short circuit within the battery cell (1)” to - -the at least one internal short circuit at the at least one position within the battery cell (1)- -.
In claim 6, line 20, it is suggested to amend “the type” to - -a type- -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 6 requires the limitation “and wired connection to the outside of the cell whereby a trigger to induce a current flow to the at least one resistive heat element (5) leading to a temperature rise, and is assembled at the selected at least one position”. The newly added limitation does not appear to be supported by the originally filed specification including the drawings. Clarification or amendment to the limitation that fall within the scope of the originally filed application is required. 
Regarding dependent claims 7-8, 10 and 16-30, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-8, 10, and 16-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 6 requires the limitation “and wired connection to the outside of the cell whereby a trigger to induce a current flow to the at least one resistive heat element (5) leading to a temperature rise, and is assembled at the selected at least one position”. It is not clear what is required by this limitation. The limitation is worded awkwardly such that it isn't clear what is required and what is simply a recitation of the desired outcome. These appear to simply be mission statements rather than positively recited steps. For the sake of expediting prosecuting the invention the examiner will do their best to understand the invention and treat them as positively recited; however, it is noted that claim amendments are necessary to fix these passive recitations and give them active weight. 
After further review of the instant specification, Examiner suggests the below amendments based on the interpretation associated with the new limitations, the above claim objections, and to further provide clarity and avoid ambiguity. It is noted that the below proposed amendments are merely suggestions by the Examiner. Amendments are suggested considering consistency within the instant specification in connection with the associated interpretation however, Applicant is encouraged to review the suggested amendments in order to ensure the subject matter is distinct and clearly defined with regards to the claimed invention and ensure they are consistent with the specification as originally filed.
Regarding dependent claims 7-8, 10 and 16-30, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 


A method (100) for testing a battery cell (1) by creating at least one internal short circuit within the battery cell (1), the battery cell comprising at least one cathode, at least one anode, at least one sensor (3), and at least one conductive heating element (2) that includes at least one resistive heat element (5), the method comprising the following steps: 
a) selecting at least one position within the battery cell (1) where the at least one resistive heat element (5) is to be assembled and the at least one internal short circuit within the battery cell (1) is to be created, and 
selecting a size of the at least one resistive heat element (5) corresponding a size of real particles which can cause the at least one internal short circuit, 
b) assembling (101) the at least one cathode, the at least one anode, the at least one sensor (3), and the at least one resistive heat element (5) within the battery cell (1) during an assembly of the battery cell (1) itself, 
wherein the at least one resistive heat element (5) comprises a microheater (6) disposed within the battery cell (1),
wherein the at least one resistive heat element (5) further comprises a wire connection connecting the at least one resistive heat element (5) with a connecting contact leading to the outside of the cell,
whereby a trigger to induce a current flow to the at least one resistive heat element (5) leads to a temperature rise,
c) inputting (102) an internal short power by the current flow to induce activation of the at least one resistive heat element (5) thereby the temperature rise is created which is preferably in the range of approximately 200℃ to 1500℃,
wherein the temperature rise creates the at least one internal short circuit at the at least one position within the battery cell (1), and
d) determining (103) the state of the battery cell (1), 
wherein the type of the battery cell (1) is a pouch cell, a cylindrical cell or a prismatic cell.
It is suggested to cancel claim 20 as the subject matter has been incorporated into independent claim 6 for clarity and distinction. 

Allowable Subject Matter
Claims 6-8, 10, and 16-30 are allowed over the prior art of record Hermann (U.S. Patent Application Publication 2012/0013341) and Kasamatu  (U.S. Patent Application Publication 2008/0186030) if the issues above are addressed. In addition, the claim amendments above drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for review and consideration.

Response to Arguments
Examiner appreciates the amendments to the claims therefore, the previous claim objections are withdrawn. In addition, Examiner appreciates the clarification provided in reference to claim 29 as such, the previous 112(a) rejection is withdrawn. However, the new 
Applicant arguments have been fully considered and are persuasive.  As indicated above, if the issues above are addressed the claims are considered to be allowed over the prior art of record.  The previous rejection of claims 6-10, 16-22, 26, and 28-30 has been withdrawn. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kasamatu et al. (U.S. Patent Application Publication 2005/0253591). Kasamatu teaches the location of the internal short circuit within the battery cell can be selected (paragraph [0009], [0026]-[0028]).
Hinoki et al. (U.S. Patent Application Publication 2010/0248026). Hinoki teaches the size of particles are associated with internal short circuit (paragraph [0111]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Examiner, Art Unit 1723